3. Burma - conduct of elections and the release of opposition leader Aung San Suu Kyi
The next item is the debate on seven motions for resolutions on Burma - conduct of elections and the release of opposition leader Aung San Suu Kyi.
Madam President, we sometimes have good news, even in emergency situations. I would therefore like everyone to remember the emotion that overcame us when we saw the liberation of Aung San Suu Kyi on the television. It is true that we have a particular link with this remarkable woman, who won one of the first Sakharov Prizes here, in 1990, and who, over 20 or 21 years of her life, spent nearly 15 years in prison. She is the symbol of a political woman who can remain in a tough country like Burma, free and always showing resistance. It is absolutely extraordinary.
However, this event must not make us forget, first of all, that her freedom is fragile. She has already been freed before and then put under house arrest again. Second, let us not forget that the elections that have just taken place in Burma were really a farce, a travesty of democracy. Before the elections, laws were voted in to repress freedom of expression. Some people, such as monks, were prevented from being able to vote. There are still 22 000 prisoners of conscience in Burma today, and it remains one of the worst dictatorships in the world.
We therefore ask the Burmese authorities to respect rights of association and freedom of expression and to free political prisoners, and we trust this remarkable woman, whom we are awaiting in the European Parliament, or whom we will visit if she cannot receive her Sakharov Prize, to maintain a spirit of freedom in this shattered country.
author. - Madam President, on 13 November, less than a week after the disputed national elections had been held, Aung San Suu Kyi was released from house arrest after spending 15 of the last 21 years effectively imprisoned for her pro-democracy thoughts.
As an Iranian woman said in the movie The Green Wave, after being released from Evin prison in Tehran: 'The moment I stepped outside I realised I had just moved from a small prison to a bigger one: that prison is called Iran'.
People should not live in small or big prisons for their thoughts. The EU will see to and encourage further freedoms for all Burmese citizens and remains concerned about Aung San Suu Kyi's wellbeing and safety, as she is being kept under surveillance by state security services.
The welcome move of her release needs to be reflected in further expansions of freedoms to all citizens, which are systematically curbed through the 2008 constitution and the military junta. Elections such as those which took place in Burma this month, even if held in a climate of fear and repression, are often used by regimes to claim legitimacy and to suggest that a democracy is in place. However, any government derives its legitimacy from providing for the wellbeing of its citizens, and democracy is always more than 'one man, one vote'. It is enshrined in democratic institutions, good governance, the rule of law and respect for human rights.
Madam President, all those who deluded themselves that the so-called elections organised on 7 November - which were a farce - would bring us closer to democracy in Burma must feel disappointed. It is true that a week after the elections, the Nobel Peace Prize winner, Mrs Aung San Suu Kyi, was released. However, nothing suggests that the same fate will meet the other political prisoners in the country, numbering over two thousand. In fact, several days ago, we received information that the military junta ruling Burma had suspended the publication of a further nine journals, restricting the already limited freedom of speech in that country.
For this reason, further pressure is needed from the international community. First and foremost, the European Union should concentrate on putting pressure on China, as without China, the ruling junta in Burma could not hold on to its power. Finally, I would like to thank Parliament's President, Mr Buzek, for inviting Mrs Aung San Suu Kyi to the Sakharov Prize award ceremony next month in Strasbourg.
Madam President, ladies and gentlemen, the images of the Burmese opposition leader Aung San Suu Kyi following her release from house arrest are still fresh in our minds. They show a person who is unbowed by years of isolation, leaving us in no doubt that she will continue to campaign for democratic change in her country. Any step in the direction of democratisation and an improvement in the extremely problematical human rights situation is to be welcomed.
However, this is not going to be an easy process. The constitution now in place in Burma, following the undemocratic elections, puts the president above the law and guarantees an amnesty for past human rights violations. This must be criticised in the sharpest terms by the European Union, as must the continued serious human rights violations against ethnic minorities, who are frequently driven from their lands and forced into slave labour, many of their children being recruited as child soldiers.
We must redouble our efforts to bring on board countries that have a significant influence on the government in Burma, such as China and India. We must persuade them to exert their influence in the interests of the people of Burma. They need to implement the undertakings they gave in respect of human rights by ratifying the ASEAN Charter; this charter calls on Member States to take action to combat systematic human rights violations.
Madam President, let us begin with the elections. As we know, and as has already been mentioned here in Parliament, the elections have taken place in a climate of fear and intimidation. They were an utter farce and served no purpose other than to give a civilian gloss to the military junta. Many people were barred from voting. Thousands of Burmese - 1 000 according to the very generals of the military junta - have taken refuge in Thailand, where 100 000 Burmese are already living, and where there are now greater risks of armed conflict along the Burmese border. This serves to remind us that while the release of Aung San Suu Kyi obviously fills us with joy and hope now that we will be able to meet this remarkable woman, as has already been mentioned, and receive her here in Parliament, we cannot divert our attention from the most important matter for Burma, namely, the liberation of an entire people and the more than 2 000 political prisoners, along with the lifting of a general climate of intimidation and fear.
The European Union should not, therefore, lower its guard. We need a great deal of focus, of concentration and of stubbornness: we absolutely must not allow ourselves to be complacent. At this juncture, I believe that it is worth saying that certain Member States need to be firmer and, above all, more consistent in advocating human rights. The businesses that many Member States are continuing to maintain in Burma must be brought into line with the EU's human rights commitments. I recall, for instance, that the oil company TOTAL has holdings in Burma that make up 7% of the Burmese junta's budget. Parliament will continue to be focused and united on this issue, and I hope that the Commission and the Member States will also continue to take this approach.
Madam President, speaking for myself and my colleague, Mrs Andrikienė, we are very pleased to learn that our Sakharov laureate has been released. However, we must not forget that there are still at least 2 200 other political prisoners being held in terrible conditions under the Burmese military dictatorship. As was stated earlier, the whole country is like an open prison. That is why we now need to be very critical and vigilant. Was this all just a cosmetic operation or have the brutally manipulated elections exposed the true nature of the regime? We must now use all the mechanisms available to us to press for change. This change can be regarded as an acid test. We must press for our Sakharov laureate to be allowed to travel here in December to collect her prize after a delay of 20 years and for her to be permitted to return to her homeland unmolested. Only then will we have the slightest cause for hope that things are changing for a people who have been suffering under a corrupt socialist dictatorship for decades.
Madam President, first of all of course, I, too, want to welcome the release of Aung San Suu Kyi, the opposition leader in Burma, after so many years under house arrest. I would also like to express the hope that this release will be followed by the release of more than 2 000 political prisoners because, as Mr Posselt mentioned, we will otherwise view this as just a token gesture.
I must also tell you that I want us to support Aung San Suu Kyi in rebuilding her party, the National League for Democracy, which was illegally disbanded in May. She certainly has a huge job to do. This is why I believe that international pressure must continue because the military junta has not committed to a process of democratisation, but is going in the exact opposite direction to this process, given that the elections held in November were neither free nor fair. This is why I believe that we must not diminish our focus on this area.
on behalf of the S&D Group. - Madam President, I am delighted at the level of European Union unity that has been shown on the matter of Burma. I have read the Council statement, Baroness Ashton's statement and indeed our own President's statement. No one has been fooled by these deeply flawed elections in Burma; everyone has welcomed the release of Aung San Suu Kyi from house arrest; but everyone has also condemned the lack of other freedoms that is still imposed.
However, Madam President, if we play our cards right, these elections could - and it is a big 'could' - be a new start in Burma. If, as other colleagues have said, we can now persuade the junta to release all political prisoners, if we can persuade the junta to allow Aung San Suu Kyi complete freedom, both in terms of movement and in terms of political public statements, and, finally, if the new Burmese parliament and government start to improve human and fundamental rights in the country, and to improve the social and economic conditions of the people of Burma, then perhaps, in a few years time, there will be grounds for our institutions to start negotiating and engaging with the Burmese regime and to see a better future for that country.
Madam President, what has happened is that the authorities have released one very well-known person, as if to show the world that the country is democratic, that it has become a convert to human rights, while behind the façade, there is nothing; no real, concrete changes. We are dealing with a theatre - and thank God that that noble woman regained her freedom. However, behind this theatre lies a tragedy, as we said; several thousand people who are still in prison. The slogan 'release the political prisoners' therefore still stands in Burma.
I think that the message from the most well-known political prisoner in the region, who has just been released, is so important that it radiates across the whole of Asia. It is to her that Chinese dissidents are already appealing. I think this is worth underlining. For this reason, Parliament must fight for human rights and for the freedom of political refugees in the region.
(RO) Madam President, the European Parliament already requested in February 2010 the release of Aung San Suu Kyi, who had been living under house arrest since 1990. The Burmese authorities' decision to release her a few months after this vital request was made by MEPs marks a first step in the right direction. However, we cannot regard this particular situation as marking a restoration of human rights in Burma, given that there are numerous pro-democracy activists still in prison.
The Treaty of Lisbon stipulates that the European Union strives to promote peace, its values and the wellbeing of its peoples. We understand common values to mean respect for human dignity, freedom, democracy and human rights. It is the European Union's duty not to restrict itself to promoting these values only within its own territory. This is why I urge a message to be conveyed of solidarity with Burma's citizens who are suffering repression from government authorities and fighting a daily battle for respect for their fundamental rights.
(FR) Madam President, on 7 November, the first elections for 20 years took place in Burma. At a time when we should have been able to rejoice at seeing such a process finally implemented, we are once again forced today to condemn this country, in which there should be human rights and freedom of expression, among other things. Elections must be synonymous with the choice that one expresses through a vote.
How can we speak of choice when the opposition parties are not allowed to speak, when they cannot express themselves freely or accurately represent whole populations?
We are talking once again about Burma here, a country which is not free, but which has been in the hands of the military junta for many, many years. As the whole world knows, this is about a fossilised power which will stay that way as long as no genuine free and fair elections are organised.
The liberation of Aung San Suu Kyi is a step in the right direction. We must recognise it and praise it. Let us hope that it can be followed by other actions, as has been said here previously, particularly with regard to the many other political prisoners.
(IT) Madam President, ladies and gentlemen, at the moment, we are all still celebrating the release of Aung San Suu Kyi and we all have in our minds the images of the crowd that enthusiastically welcomed her on her return home, where she met children whom she had left when they were little and who are now more than grown up.
It is a time of great enthusiasm, a celebration for the people and the opposition in Burma, but one fact will certainly emerge from all this. Our interlocutor today is undoubtedly the military junta, which can no longer delay explaining whether the release of Aung San Suu Kyi was an act of propaganda, a stalking horse or, conversely, the first step on the way to recognising her right, and therefore the right of all other Burmese political prisoners, to freedom of expression, and a step towards free and democratic elections.
That is what Europe must request and demand. To our delight at Aung San Suu Kyi's release, we must necessarily add a strong request to that effect.
(PL) Madam President, we all remember the years when Lech Wałęsa was released from prison and when Nelson Mandela was released after so many years. It gave hope; hope for a free world, that all the pressure on those governments had had an effect. The release of the Burmese opposition leader, Mrs San Suu Kyi, is also a great challenge for us. Without the efforts of the international community, without pressure being exerted on the ruling junta in Burma, democracy will not reign there. I remember the times when the leaders of the free world came to Poland during the Communist dictatorship, and all of them, alongside official visits, also visited the leader of the underground movement, Lech Wałęsa. This policy should also be followed now. I am pleased that Mrs Ashton will soon go to Burma and meet Mrs San Suu Kyi. I also hope that a European Parliament delegation will soon be able to speak with her in Burma and Strasbourg.
Member of the Commission. - Madam President, like all of us, I would like to pay homage to Aung San Suu Kyi, whose freedom has just been restored. Awarded the Nobel Prize and Parliament's Sakharov Prize, she remains a symbol of fortitude and hope for the better future which the people of her country deserve.
It is essential that Aung San Suu Kyi has unrestricted freedom of movement and speech. It is equally essential that all remaining political prisoners be set free - more than 2 000 of them, according to Mr Posselt and Mr Preda. This would allow for a credible transition to a more inclusive system of government.
Burma/Myanmar has seen elections which were not up to international standards, notably as far as conditions for competing opposition parties were concerned. However, the fact that civil society could partially organise itself politically is welcome, notwithstanding the difficulties. We acknowledge the decision of certain opposition parties not to participate, but also the fact that some other parties, including from ethnic groups, did participate. Their resolve to seize what they saw as an opportunity was commendable.
Elections in themselves do not make a country democratic. Nevertheless, they can offer the opportunity for a new beginning and they do, at least, introduce a degree of pluralism into the system. In spite of the evident flaws, if the elections mark the beginning of a positive process, this will be a welcome development.
We have repeatedly said that the EU was willing to engage with the government in order to use the opportunity of elections to begin a new and positive phase in the history of the country. From now on, we need to observe closely how accountable the new parliament and government will be to society; whether the new institutions will ensure respect for human rights and fundamental freedoms; and whether they will deliver better policies to improve the economic and social situation of the citizens.
To improve the human rights situation in the country, a meaningful dialogue between all stakeholders must be established. Such a dialogue should usher in - apart from the long overdue transition to a civilian, legitimate and accountable system of government - a political system based on the rule of law and on respect for human rights and fundamental freedoms. The EU has repeatedly stated that it stands ready to support such a process.
We will continue to use all the means at our disposal - dialogue and engagement, United Nations channels and restrictive measures, but also assistance - to help persuade the new government to improve its record. Human rights aspects are built into our aid programmes. Moreover, we seek links with civil society and parts of the administration and we will try to engage with the government on its responsibilities for attaining the Millennium Development Goals. Promoting our values - namely human rights, development and dialogue - is, and will remain, the cornerstone of our policy.
The debate is closed.
Written statements (Rule 149)
in writing. - I welcome the release of Aung San Suu Kyi from house arrest by the Burmese authorities. However, we should not ease our stance against the military junta. Instead, we should continue addressing the violations of human rights and civil liberties as vigorously as ever. The fact that there are 2 200 political prisoners lingering in appalling conditions in detention facilities and that the Burmese military is responsible for continuing extrajudicial killings, forced labour, sexual violence and other human rights violations cannot be undone by releasing one political activist, no matter how prominent. Aung San Suu Kyi, recipient of the Sakharov Prize in 1990, has famously asked us to use our liberty to promote theirs. I would like to use this opportunity to call on the EU and its Member States to use its full economic and political influence to speed up the regime transition in Burma.
in writing. - The situation in Burma has come to a critical juncture. It is important that the European Parliament stays the course with its relations with Burma. We need to focus on the government's treatment of the citizens when 40% of the population belongs to an ethnic minority that was forced to flee to Thailand after the recent election. The release of Aung San Suu Kyi is a positive. However, history has shown us that the Burmese Government has a habit of reverting back to its old ways where any or all opposition is imprisoned. Currently, more than 1 000 'political prisoners' are still being held. The blatant disregard for free elections is a clear indication that the new government has little or no interest in providing a true democracy for the people of Burma. The UN proposal for further dialogue with Burma should be supported by this Parliament and we should continue our efforts to protect all the citizens of Burma from future injustices. It is my belief that our steady vigilance and open dialogue is crucial to the people of Burma and a clear signal of unity among this Parliament and other global organisations must be sent.